BUFFINGTON, Circuit Judge.
In the court below Trombetta was convicted on an indictment charging him with demanding and accepting money with intent to have his decision and action as a United States prohibition agent influenced. The defendant asked for binding instructions in his favor. We are of opinion the trial judge would have erred had he so done. The proof was sufficient to send the ease to the jury, and the two counts on which he was convicted were in proper form in view of the supporting evidence.
It is complained, however, the court erred in forcing the trial on the day it was held, and that the defendant should have been allowed time to obtain further evidence. Of course, the insistence of a case being tried and his refusal to postpone are peculiarly questions of discretion. As such, his decision will not be set aside unless there is abuse of such discretion. There is no such thing in this ease. After conviction, the defendant was given two months before sentence. During that time he made no motion for a new trial, and neither then nor now has he shown any substantial evidence which would mitigate against the justice of his sentence.
The judgment below is affirmed.